UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-7002


GARY BUTERRA WILLIAMS,

                        Plaintiff – Appellant,

          v.

MR. BRADLEY CAVEDO, State Judge, Richmond Circuit Court;
MR. CARY BOWEN, State Court Appointed Counsel,

                        Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:13-cv-00672-HEH)


Submitted:   September 23, 2014         Decided:   September 26, 2014


Before NIEMEYER and      GREGORY,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gary Buterra Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Gary    Buterra   Williams      appeals   the   district    court’s

orders dismissing his 42 U.S.C. § 1983 (2012) complaint under 28

U.S.C. § 1915A(b) (2012) and denying reconsideration.                     We have

reviewed the record and find no reversible error.                  Accordingly,

we   affirm     for    the   reasons    stated     by   the    district    court.

Williams v. Cavedo, No. 3:13-cv-00672-HEH (E.D. Va. Mar. 4 &

June 27, 2014).          We dispense with oral argument because the

facts   and    legal    contentions     are    adequately     presented    in   the

materials     before    this    court   and    argument   would   not     aid   the

decisional process.



                                                                          AFFIRMED




                                         2